PALMORE, Justice,
concurring.
The question in this case could reasonably have been decided either way. There is no occasion for a vindictive dissent. We simply differ as to the meaning of the word “retroactive.” Had the question been whether the claimant was entitled to collect for chiropractic services rendered prior to the statutory amendment, it would have had to be answered in the negative on the basis of retroactivity. But the claim was for services rendered after the amendment, at a time when the law had been changed to recognize chiropractic services as legitimate.
I think that “medical expenses” as used in KRS 342.305 must be defined in terms of what are recognized as legitimate and reimbursable at the time the charges are incurred. I believe, moreover, that those members of the General Assembly who enacted KRS 342.019 in 1978 so intended. If the federal Food and Drug Administration were to lift its prohibition against the use of a certain medicinal drug, would a workmen’s compensation claimant be denied the benefit of that drug merely because it was not considered a legitimate medicine at the time of the award? Surely not. I think that is the situation here.